tcmemo_2009_222 united_states tax_court james l tarpo and marla j tarpo et al petitioners v commissioner of internal revenue respondent docket nos filed date james l and marla j tarpo pro sese kevin coy and sherri wilder for respondent memorandum findings_of_fact and opinion holmes judge james and marla tarpo wanted to protect as much of their income from taxation as they could there’s nothing wrong with that if done legally but the tarpos fell in cases of the following petitioners are consolidated herewith james l tarpo and marla j tarpo docket no and paderborn trust marla j tarpo trustee docket no with a specialist in abusive tax_shelters following his advice they put james’s business into a_trust manufactured spurious deductions and misreported large amounts of capital_gains as capital losses--when they reported the transactions at all we wade through the available records to determine what the tarpos owe and whether they should be penalized findings_of_fact the tarpos were a dual-income family during the years at issue--1999 and most of their income came from james a computer programmer who contracted his services to corporations in the name of his sole_proprietorship ate services although he had several clients during he worked mostly for a corporation named maxsys maxsys and most of james’s other clients paid their invoices with checks made out to ate services marla tarpo was an independent beauty consultant whose primary financial contribution during those years was the deductions in excess of income she reported on their joint tax_return from her own unnamed sole_proprietorship james mattatall became a part of the tarpos’ life when a friend recommended his services perhaps as early as mattatall as the tarpos admitted they knew is neither an attorney nor an accountant he earned his living by setting up tax_shelters for his clients he is now out of that business in the u s district_court in los angeles enjoined him from organizing selling or recommending tax_shelters or even from offering tax_advice to clients united_states v mattatall no cv ddp pjwx c d cal date order granting plaintiff’s motion for contempt and second amended injunction back in mattatall recommended that the tarpos create an elaborate scheme to route james’s ordinary_income into a_trust move it offshore and then retrieve it with credit cards here’s how it was supposed to work the tarpos would create a business_trust naming mattatall as the trustee and the tarpos as managers the tarpos would get a separate mailing address for the trust to lend it credibility james would then transfer ate services into the trust thereby removing himself as the sole owner of his business and assigning all of the income earned from his business to the trust the trust would give a portion of the income james earned back to him as wages the stated beneficiary of the trust would be prosper international ltd pil an offshore company specializing in multilevel marketing schemes and low- cost foreign grantor trusts any money the trust didn’t give back to james would go to pil and be deposited in a the principals of pil pierre j gauthier and jean jay gauthier a k a earl l savoy have agreed to a permanent injunction barring them from offering tax_shelters united_states v gauthier no 05-cv-1431-orl-i8jgg m d fla date stipulated final judgment of permanent injunction foreign grantor_trust established for the benefit of the tarpos pil would then give the tarpos a credit card that they could use with the bills paid from the money in the foreign grantor_trust in date the tarpos created paderborn trust3 with pil as its sole beneficiary and shortly thereafter leased a post office box at a mailboxes etc to be paderborn’s address they also transferred ate services to paderborn by getting an employer_identification_number ein for ate services and having paderborn claim income reported under that ein on a schedule c attached to its tax_return they then paid dollar_figure to pil to get a freedom card also known as a horizon mastercard and a pil plus quick start trust pil trust which was an offshore_trust specifically designed to eliminate income taxes for an no trust documents were actually offered into evidence so it is not clear what the terms of the trust were we find that mattatall was named trustee and the tarpos were named comanagers of the trust because we do have documents that they signed using those titles james claimed however that he never received a copy of any documents and didn’t know what his duties as manager or what mattatall’s duties as trustee were the tarpos used this address only in official government documents at all other times they used their home as the mailing address for both paderborn and ate services toward the end of james contacted most of the corporations that used his services and asked that they report all his future income as well as his income for to the new ein additional dollar_figure pil even provided the tarpos with a foreign grantor for their foreign_trust james received compensation from paderborn and any money that he didn’t immediately get from paderborn went into the pil trust the horizon mastercard directly linked to the trust and the trust used money deposited by paderborn to pay the tarpos’ horizon credit-card debt each month the tarpos were free to use the horizon card however they wanted and only received an expense summary never a bill the plan had one large hitch at the start the tarpos unable to get a separate bank account set up for paderborn until decided instead to deposit checks payable to ate services into their personal bank account just as they’d always done one big exception was the checks from maxsys which the tarpos cashed depositing most of that cash into their personal account but keeping the rest once they set up the paderborn bank account they began depositing all checks made out to ate services into it though on at least one occasion marla withdrew money from that account to pay the tarpos’ personal debts directly some money also sloshed between the tarpos’ paderborn bank accounts over half a dozen times for no reason that we could discern neither the commissioner nor the tarpos ever established exactly what was done with the cash they kept another of the tarpos’ big mistakes was the way that they reported their income and deductions each year james prepared a schedule c listing the income paid back to him from paderborn but he didn’t list paderborn anywhere on the form instead he indicated that the money came through his own sole_proprietorship ate services just as he always had both james and marla also claimed extensive business deductions--without any records to substantiate them--which brought their taxable_income down to almost nothing they used the same tactic on paderborn’s tax return--again without any substantiation--only there any remaining income was claimed as an income-distribution deduction7 so that there was no taxable_income james was also a very active day trader during these years often buying and selling stocks hundreds of times per week he did not keep any records of his bases in these stocks or his net gains and losses and in fact he didn’t even report these a_trust is generally allowed to deduct taxable_income distributed to its beneficiaries see sec_651 sec_661 this income-distribution deduction implements the he-who-gets-the- income-pays-the-tax principle if a_trust keeps income the trust is supposed to pay tax on it but if a_trust distributes income the beneficiary is supposed to pay the tax unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue paderborn’s taxable_income was actually negative dollar_figure each year because the tarpos claimed a dollar_figure exemption for the trust pursuant to sec_642 the provision allowing a_trust which distributes all of its income a personal_exemption of dollar_figure yearly transactions on his and tax returns until he submitted amended returns in date the commissioner has conceded that the tarpos are entitled to a dollar_figure capital_loss deduction for both and a major question is how much in capital_gains or losses they had at the end of our finding on james’s capital_gains or losses has two parts--the loss carryforward and sale proceeds neither james nor the commissioner was able to provide a precise accounting of the tarpos’ capital_gains or losses for so we pieced together the information from what was in the record james’s amended_return included a dollar_figure short-term_capital_loss carryforward but he offered no substantiation for it at trial a taxpayer’s returns alone do not substantiate deductions or losses because they are nothing more than a statement of his claims 71_tc_633 62_tc_834 to hold otherwise would undermine our presumption that the commissioner’s determination is correct see rule 7_tc_245 affd 175_f2d_500 2d cir we therefore find that james had no short-term_capital_loss carryforward to apply to his short-term_capital_gains we treat any income reported on the actual and amended returns as admissions by the tarpos we next turn to figuring out the sale proceeds from james’s day trading in the commissioner subpoenaed e trade financial_corporation and obtained forms listing all of james’s trades in we entered the trades into a spreadsheet and calculated the gain_or_loss for each company he invested in and found the aggregate gain to be dollar_figure the table below shows the gain_or_loss for each companydollar_figure james closed out his position in most of the companies by the end of but he still held shares in the italicized companies at the end of the year since we could not match the shares that were sold with their respective purchase date for such companies we applied the so-called fifo rule where the basis in the first lot or share that needs to be identified on account of a sale equals the basis of the earliest of those lots purchased see sec_1 c income_tax regs company sale price at home advanced fibre amazon applied mic dollar_figure dollar_figure dollar_figure dollar_figure basis dollar_figure dollar_figure dollar_figure dollar_figure gain loss dollar_figure dollar_figure dollar_figure for shares of stock for which we had no purchase information other than unsubstantiated estimates we set the basis at zero the taxpayer bears the burden of showing he is not liable for tax on all the proceeds received and if he fails to do so we treat the full amount as taxable gain 512_f2d_882 9th cir affg tcmemo_1972_133 golub v commissioner tcmemo_1999_288 company conexant systems cyberian outpost e trade earthlink network equity residential ikos systems kn energy peps netsilicon purchasepro realnetworks sharper image sportsline com track data uroquest medical visx delaware total sale price dollar_figure basis gain loss dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in the commissioner chose the tarpos’ return for audit the tarpos showed up with mattatall but didn’t bring any of the requested documentation and didn’t answer any questions instead they simply handed the examiner affidavits attesting to the truth of the items claimed on their tax returns they also brought amended tax returns for and which included previously unreported stock transactions as well as unreported dividends and interest in an effort to get some documentation other than the affidavits the examiner set up another meeting this time marla showed up alone with a box full of disorganized receipts she again refused to answer any questions so the examiner subpoenaed records from the tarpos’ banks their brokers and the companies that had used james’s services the commissioner finally sent a notice_of_deficiency for in date it was signed by an irs employee with the title technical services territory manager the tarpos’ conduct during the audit of their return sparked an audit of their and returns which the commissioner quickly extended to paderborn’s returns for those years the tarpos did not respond to any of the examiner’s requests for information and more third-party summonses followed in the notices of deficiency the commissioner disallowed all of the tarpos’ claimed deductions and set up a whipsaw_position attributing the same income to both paderborn and the tarpos the notices of deficiency for the and tax years of both the tarpos and paderborn were also signed by the same irs employee the tarpos timely petitioned us for review of all three notices the cases were tried together in los angeles where the tarpos resided when they filed their cases i jurisdiction opinion the tarpos open with a frivolous jurisdictional argument they claim that the notices of deficiency are invalid because a technical services territory manager is not authorized to issue them statutory notices of deficiency are valid only if issued by the secretary_of_the_treasury or_his_delegate 88_tc_167 see also sec_6212 sec_7701 a i the technical services territory manager position is part of the small_business self-employed sb_se division of the irs sb_se territory managers were specifically delegated the authority to send notices of deficiency in delegation_order no rev fed reg date effective date that delegated authority was re-authorized in delegation_order internal_revenue_manual pt date there is no question that the irs employee who signed the notices of deficiency had the authority to do so we therefore hold that we have jurisdiction ii validity of paderborn trust the commissioner views paderborn as a fat target and fires three weapons at it arguments that paderborn is a sham trust that it is a grantor_trust and that tarpo was just assigning his income to it we begin by describing how paderborn worked a operation of paderborn the purpose of the paderborn pil trust horizon mastercard arrangement was to reduce or eliminate income taxes by transferring ate services to paderborn and calling james an independent_contractor of ate services rather than its sole_proprietor james claims he could be paid a fixed amount which he could then offset with unreimbursed schedule c expenses paderborn deducted what it paid to james as contracted development everything that remained in paderborn at the end of the year was transferred to the pil trust shipped from the united_states and placed in the hands of foreigners not subject_to the code by using the horizon mastercard which was paid directly by the pil trust the tarpos could access the money without repatriating it on paper most of the earned_income was reported somewhere the money which would have been reported on james’s schedule c before the trusts were established was instead reported for as follows - - since paderborn had no separate bank account in everything that was designated as going to paderborn was actually cashed by the tarpos and deposited in their personal checking account for the other years anything noted as paid to paderborn was actually deposited in paderborn’s checking account whenever pil received money it deposited that money into the pil trust b improper income_assignment a basic income_tax principle is that a taxpayer is taxed on the income that he earns and that income cannot be assigned to another 543_us_426 281_us_111 when a taxpayer tries to assign the right to future income to another person the irs and courts ignore the attempt for tax purposes the assignor pays all the taxes he would have paid had he not assigned the income banks u s pincite see also 285_us_136 can’t escape tax on profits by assigning them 69_tc_1005 conveyance of earned_income ineffective when taxpayer retains ultimate direction and control_over the earning of the compensation transferring ate services to paderborn didn’t actually change anything other than which taxpayer_identification_number the income was reported under james still did all the business development performed all the work and signed all the timesheets he was still the one earning the income and it never left his control at one point during the trial james testified that he was assigning his income to paderborn court okay so what you were doing then if i can understand this right is you would go to a company like macsis sic or n h services you would contract with them and then the idea was for you to assign the income to the paderborn trust james tarpo right it doesn’t get much simpler than that we therefore find that the tarpos improperly assigned james’s earned_income to paderborn we must disregard paderborn and will treat james as ate services’ sole_proprietor c grantor_trust the commissioner also argues that paderborn and pil were grantor trusts a grantor_trust is created when a person contributes cash or property to a_trust but continues to be treated as owner of it at least in part see secs the code tells us to disregard such a_trust as a separate taxable entity to the extent of the grantor’s retained_interest sec_671 sec_1_671-2 income_tax regs and the grantor of a grantor_trust is supposed to report his portion of the trust’s income and deductions on his own tax_return not the trust’s we find that the tarpos retained ownership of all of the assets in paderborn and the pil trust sec_674 sec_676 sec_677 and state that the grantor will be treated as the owner of a_trust when he keeps certain powers or takes certain actions here’s a summary of what the tarpos did that makes their trusts grantor trusts a grantor may dispose_of the trust’s income without the approval or consent of an adverse_party sec_674 the tarpos had unfettered access to all of paderborn’s assets as comanagers with signatory authority on the paderborn bank account a grantor can revest title over the property in himself sec_676 the tarpos could revest title of paderborn assets in themselves at any time marla proved this when she purchased a cashier’s check payable to james’s broker computer clearing services to pay off personal debt a grantor trust’s income can be distributed or accumulated for future distribution to the grantor or the grantor’s spouse sec_677 all of the money paid into paderborn was paid back out to either the tarpos directly or to pil which then distributed the money to the tarpos via the horizon card the grantor directly or indirectly transfers property to a foreign_trust sec_679 the tarpos transferred property directly to a foreign_trust when they set up the pil trust and they transferred property indirectly to the same trust every time paderborn sent it money each of these sections lists exceptions but none of those exceptions applies in this case we therefore find in the alternative that paderborn and the pil trust should be disregarded for income_tax purposes as nothing more than grantor trustsdollar_figure iii income and deductions having decided that all paderborn’s income properly belongs to the tarpos we turn to figuring out what that income was we then discuss the deductions claimed by both james and marla on their respective schedules c that might reduce the portion of that income that is taxable a income for and the commissioner did not contest marla’s reported income for any of the years at issue so we go straight to the question of what income james should have reported on his schedule c since the tarpos did not produce any records during the audit the commissioner relied on bank statements through these statements he discovered the names of the companies that paid james for his services and was able to find out exactly how much they paid ate services each year from there the commissioner was able to compare the bank statements for the tarpos ate services and paderborn to determine where the money was going and how much the tarpos were actually making summarizing the as we said at the beginning of this section the commissioner had a third theory--that the trusts were shams--but we won’t pile on information in tabular form shows how much each client paid james client amount alcon laboratories inc winsoft inc usana inc n h resources inc maxsys technologies total client maxsys technologies total client maxsys technologies vektrek electronic sys total dollar_figure big_number big_number big_number big_number dollar_figure big_number dollar_figure big_number amount amount by using these methods the commissioner determined that the tarpos had gross_income which should have been reported on james’s schedule c as follows dollar_figure dollar_figure dollar_figure we agree with the commissioner and find that these totals are accuratedollar_figure b deductions for and expenses are allowable if they are ordinary and necessary but a taxpayer must keep records to show the connection between the expenses and his business sec_162 gorman v commissioner tcmemo_1986_344 sec_1_6001-1 income_tax regs if the taxpayer has no records but we find he must have incurred some expenses we can estimate the amounts of those expenses as long as there is something in the record to support the estimate the cohan_rule 245_f2d_559 5th cir 39_f2d_540 2d cir the cohan_rule does not apply to expenses that the code lists in sec_274 taxpayers have to meet special substantiation requirements for these listed expenses sec_1_274-5t temporary income_tax regs fed reg date 50_tc_823 affd 412_f2d_201 2d cir the tarpos claim a great many business_expenses including those claimed by paderborn on its return these include expenses we can estimate under the cohan rule--cost of goods sold depreciation interest supplies business use of their home to this must be added the capital_gains that the tarpos should have reported on their schedule d see supra pp cleaning equipment gifts training sales promotion--as well as sec_274 items that we can’t estimate under cohan like car-and-truck expenses travel and meals and entertainment at no point during audit or pretrial discovery did the tarpos provide any receipts or explanations for any of these items during the trial itself marla didn’t testify at all and james never testified about the disputed deductions all the tarpos ever provided were unsupported affidavits swearing to the truth of each item on each tax_return they did this at mattatall’s suggestion but as other mattatall clients have discovered self-serving affidavits are not substantiation see doudney v commissioner tcmemo_2005_267 kolbeck v commissioner tcmemo_2005_253 since we have nothing on which to base any cohan estimate we hold that all but one of the schedule c deductions claimed by the tarpos are disallowed for lack of substantiation either because they are sec_274 deductions subject_to a higher substantiation standard or because there was no evidence provided from which this court could make a reasonable estimate of expenses the one deduction which we will allow as an ordinary and necessary business_expense under cohan is the dollar_figure licensing fee marla incurred in we allow this one because we realize that a beauty consultant requires a license to operate and we are convinced that she actually paid the licensing fee iv penalties a fraud_penalty sec_6663 imposes a penalty equal to percent of the underpayment when that underpayment is attributable to fraud the commissioner has the burden of proving fraud and he has to prove by clear_and_convincing evidence that the taxpayer underpaid and that the underpayment was attributable to fraud sec_7454 rule b miller v commissioner tcmemo_1989_461 if the commissioner succeeds in proving that even part of the underpayment is due to fraud then the entire underpayment shall be treated as attributable to fraud except with respect to any portion of the underpayment which the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud sec_6663 the commissioner easily passes the first part of this test he proved there was an underpayment when he proved that the tarpos didn’t report the additional income they tried to assign to paderborn but was a portion of that underpayment due to fraud fraud is the willful_attempt_to_evade_tax and we make that determination by looking at the entire record of a case 55_tc_85 there are many factors which can indicate fraud including understatement of income inadequate records concealing assets failure to cooperate with tax authorities mischaracterizing the source_of_income implausible or inconsistent explanations of behavior see 317_us_492 796_f2d_303 9th cir affg tcmemo_1984_601 91_tc_273 although james tarpo exhibited each and every one of these factors the most telling was his attempt to conceal assets offshore with pil the only plausible reason he had to set up such a foreign grantor_trust where the sole beneficiary was a company which james knew very little about was to try to hide assets from the irs to avoid paying taxes we therefore find that at least in respect to the income assigned to paderborn the commissioner has proven fraudulent intent by clear_and_convincing evidence since a portion of the underpayment is attributable to fraud all of the underpayment will be subject_to the fraud_penalty unless the tarpos can show by a preponderance_of_the_evidence that some of the underpayment was not due to fraud we find that james has met this burden in regard to the capital_gains for we therefore hold that the underpayment attributable to his understating his capital_gains is not subject_to the fraud_penalty we also find that the commissioner has met his burden_of_proof only with regard to james he has not shown that marla acted with fraudulent intent--about her intent there was no evidence or argument at all james asserts that he had reasonable_cause for his return position and that he acted in good_faith sec_6664 he claims that the entire fiasco is mattatall’s fault and that his good_faith reliance on mattatall reasonably caused him to act the way he did while that excuse might work when a licensed and reputable tax professional offers the advice it doesn’t work here james never once asked for any credentials from mattatall and in fact admitted under oath that he knew mattatall was neither an attorney nor an accountant james also knew that the foreign_trust setup was specifically created to hide the true ownership of assets and income from the irs we therefore find that james has not proved a defense to fraud b accuracy-related_penalty sec_6662 and b and permits the imposition of an accuracy-related_penalty equal to percent of the underpayment when that underpayment is due to negligence or a substantial_understatement because the tarpos were negligent in their recordkeeping and showed intentional disregard of the tax rules and regulations even in their reporting of their capital_gains and supposed expenses we find that the entire underpayment not attributable to fraud is subject_to the accuracy-related_penalty the same defense of reasonable_cause and good_faith applies to this penalty see sec_6664 and the tarpos must show they acted as reasonable and prudent people would see 925_f2d_348 9th cir affg 92_tc_1 this we find they failed to do james didn’t keep any regular records of his day-trading activities despite knowing that he would owe tax on any capital_gains he made he is business savvy and should have known better and neither tarpo claims to have kept any other sort of business records reasonable people usually keep records to show their entitlement to deductions or at least to track income and expenses the tarpos are either not acting reasonably or are not telling the truth either way they do not have a credible defense to the accuracy-related_penalty for the above reasons decisions will be entered under rule
